DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claims 14 and 16, the phrase “Nier-type” is unclear because it is not clear what the scope of a Nier-type ion source or mass spectrometer includes.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamei (US 2013/0240753).
	Regarding claim 1, Kamei discloses an electron source in a gas-source mass spectrometer the electron source comprising: an electron emitter cathode (130; Paragraph [0037]) presenting a thermionic electron emitter surface in communication with a gas- source chamber (110; Paragraph [0038]) of the gas-source mass spectrometer for providing electrons there to; a heater element electrically isolated from the electron emitter cathode and arranged to be heated by an electrical current therein and to radiate heat to the electron emitter cathode sufficient to liberate electrons thermionically from said electron emitter surface, therewith to provide a source of electrons for use in ionising a gas the gas-source chamber (120; Paragraph [0037, 0040-0041]).
	Regarding claim 5, Kamei further discloses wherein the electron emitter cathode is selected from: an oxide cathode; an I-cathode or Ba-dispenser cathode (Paragraph [0044-0046]).
	Regarding claim 6, Kamei further discloses wherein the electron emitter cathode comprises a base part which bears a coating of thermionically emissive material presenting the electron emitter surface (Paragraph [0046]).
	Regarding claim 10, Kamei further discloses wherein the base part is a metallic material which separates the coating from the heater element (130b; Paragraph [0048]).

	Regarding claim 13, Kamei further discloses a gas ion source for a mass spectrometer comprising an electron source according to claim 1 (Paragraph [0011-0012]).
	Regarding claim 15, Kamei further discloses a mass spectrometer comprising a gas ion source according to claim 13 (Paragraph [0011-0012]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2013/0240753).
	Regarding claim 2, Kamei teaches the invention of claim 1, including wherein the gas source mass spectrometer comprises an electron trap operable to receive electrons from the electron emitter cathode which have traversed the gas source chamber (Paragraph [0035]) and wherein the materials of the cathode have a melting point of 2000 °C (Paragraph [0042]), but is silent as to the current to operate 
	Regarding claim 3, Kamei further discloses wherein the gas-source chamber is arranged to receive electrons from said electron emitter cathode at an electron input opening shaped to form an electron beam within the gas-source chamber which is directed towards the electron trap without the use of a collimator magnet (32; Paragraph [0034]).
	Regarding claim 4, Kamei teaches the invention of claim 1, including wherein the gas source mass spectrometer comprises an electron trap operable to receive electrons from the electron emitter cathode which have traversed the gas source chamber (Paragraph [0035]) and wherein the materials of the cathode have a melting point of 2000 °C (Paragraph [0042]), but is silent as to the current to operate the cathode or the temperature that the heating element is heated to. However, one of ordinary skill in the art would have reasonably contemplated having the temperature that the heating element is heated to as being lower than the melting point of the cathode materials of 2000 °C so as to not melt the cathode during use; one of ordinary skill in the art would have also reasonably contemplated having an operating current of not more than 5W in order to operate the mass spectrometer of Kamei since an operating power is not disclosed and power is required to operate the device of Kamei. Therefore, it 
	Regarding claim 12, Kamei teaches the invention of claim 1, including wherein the filament is metallic and emits thermoelectrons (Paragraph [0040]), but is silent as to a metal oxide coating. However, one of ordinary skill in the art would have reasonably contemplated coating the metallic filament of Kamei with a metal oxide coating in order to extend the life of the filament as is known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kamei to have a metal oxide coating on the filament in order to extend the life of the filament as is known in the art.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879